DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species V, as identified in the Election of Species Requirement set forth on 5/11/2021, in the reply filed on 7/6/2021 is acknowledged.
	In the reply, Applicant notes that “the Restriction Requirement of May 11, 2021, lists thirteen species of inventions, but does not list claims associated with each species, leaving that job to Applicant” (page 14 of Applicant’s reply). MPEP 809.02(a) species that, in an Election of Species Requirement, the Examiner shall “Clearly identify each (or in aggravated cases at least exemplary ones) of the disclosed species, to which claims are to be restricted. The species are preferably identified as the species of figures 1, 2, and 3 or the species of examples I, II, and III, respectively. In the absence of distinct figures or examples to identify the several species, the mechanical means, the particular material, or other distinguishing characteristic of the species should be stated for each species identified. If the species cannot be conveniently identified, the claims may be grouped in accordance with the species to which they are restricted. Provide reasons why the species are independent or distinct” (emphasis omitted). As stated in MPEP 809.02(a), Examiner groups the claims into the relevant species only when the species cannot be conveniently identified. Examiner notes that the individual species were clearly identified in the Election of Species Requirement of 5/11/2021, and therefore claim numbers for each species was not required.
As noted above, Applicant elected, without traverse, Species V “including claims 1, 12, 13, 15, 16, 17, 21, 22, 28, 29, 35, and 44-51” (page 17 of Applicant’s reply). 
In this Office action, claims 13, 15-17, and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021.
These claims are being withdrawn as being drawn to nonelected species. Specifically, claim 13 is drawn to Species VI, claims 15-17 are drawn to Species VII, and claims 28-29 are drawn to Species II, using the species definitions are provided in the Election of Species Requirement of 5/11/2021. 

Information Disclosure Statement
The information disclosure statement filed 12/3/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  
See the attached annotated copy of the information disclosure statement to view which listed references were considered and which were not. 

Claim Objections
Claim 46 is objected to because of the following informalities:  the claim recites “based as least one the fiducial data” (emphasis added) in line 2.  It appears the word “as” is a typographical error and should instead be the word “at”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 and 51are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the claim recites “[the] utility execution system as in claim 20” (line 1). However, claim 20 has been withdrawn from consideration. As such, the dependency of claim 21 cannot be properly construed. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat claim 21 as depending from claim 1. 

The claim further recites “the at least one obstacle” in line 4. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 22, the claim recites “[the] utility execution system as in claim 20” (line 1). However, claim 20 has been withdrawn from consideration. As such, the dependency of claim 22 cannot be properly construed. Appropriate clarification is required. 
For the purpose of further examination on the merits, Examiner will treat claim 22 as depending from claim 1. 

The claim further recites “the training subsystem” in line 1. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claim 51, the claim recites “the at least one road obstacle” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. 
For the purpose of further examination on the merits, Examiner will treat “the at least one road obstacle” to refer to the “at least one obstacle” recited in line 3 of claim 12, from which claim 51 depends. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 21, 44, and 48-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brady et al. (United States Patent No. US 10233021 B1) [hereinafter “Brady”].

Regarding claim 1, Brady discloses a utility execution system delivering goods from at least one starting point to at least one utility execution point (system 200; see at least Abstract), the utility execution system comprising:
150/250/350), the at least one utility vehicle including at least one sensor (imaging device 362-1; see also Col. 3, lines 6-26) and at least one storage container (storage compartment 357), the at least one storage container housing the goods (see Col. 10, lines 49-57), the historic data including vehicle data previously collected along the proposed path (see Col. 6, lines 16-31, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37), the plurality of system collectors collecting real time data about the proposed path before and while the at least one utility vehicle navigates the proposed path, at least one of the plurality of system collectors updating the proposed path based at least on the vehicle data, the historic data, and the real time data (see Col. 6, lines 16-31, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); and
a processor (server 292 or monitoring system 290) continually updating, based at least on the historic data, the real time data, and the at least one sensor, the updated proposed path as the at least one utility vehicle navigates the updated proposed path from the at least one starting point to the at least one utility execution point (see Col. 6, lines 16-31, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37). 

Regarding claim 12, Brady further discloses the at least one utility vehicle comprises an obstacle subsystem locating at least one obstacle in the updated proposed path, the obstacle subsystem 

Regarding claim 21 (as noted above, the claim is being treated as being dependent from claim 1), Brady further discloses the processor comprises a training subsystem creating and accessing data associated with interaction between the at least one utility vehicle and the at least one obstacle (see at least Col. 17, lines 5-29). 

Regarding claim 44, Brady discloses a method for executing a proposed route to deliver goods, by at least one member of a utility execution system, from at least one first location to at least one second location (see Abstract) comprising:
accessing, by the at least one member, a map including at least one static obstacle (see Col. 4, lines 28-51); 
updating, by the at least one member, the map with the proposed route forming a route map (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); 
updating, by the at least one member, the proposed route based at least upon the at least one static obstacle (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37); 
continuously gathering, by the at least one member, real time data associated with the updated proposed route as the utility execution system navigates the updated proposed route (see Col. 3, lines 6-46, Col. 6, lines 16-34, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);

continuously updating, when there are changes, by the at least one member, the route map with the real time data and the updated proposed route as the utility execution system navigates the updated proposed route (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37);
deducing, by the at least one member, at least one characteristic of at least one dynamic object based at least on the updated route map (see Col. 16, line 16 to Col. 18, line 39); and
providing, by the at least one member, the updated route map and the deduced at least one characteristic to the utility execution system (see Col. 4, lines 27-62, Col. 7, lines 10-16, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, and Col. 11 lines 3-65).

Regarding claim 48, Brady further discloses continuously updating the route map with traffic light and pedestrian information (see Col. 4, line 27 to Col. 6, line 34, and Col. 10, lines 3-32).

Regarding claim 49, Brady further discloses continuously updating the updated route map with crowd-sourced information (see Col. 4, lines 28-51, Col. 6, lines 16-31, Col. 8, lines 4-21, Col. 9, line 10 to Col. 10, line 32, Col. 11, lines 3-65, and Col. 20, line 32 to Col. 21, line 37).

Regarding claim 50, Brady further discloses continuously updating the updated route map with information derived from surface coatings (see Col. 4, lines 28-51 and Col. 11, line 2-65). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Ferguson et al. (United States Patent Application Publication No. US 2019/0033868 A1) [hereinafter “Ferguson ‘868”].

Regarding claim 22 (as noted above, the claim is being treated as being dependent from claim 1), Brady does not expressly teach the training subsystem comprises a neural network. As noted above in the rejection of claim 21, Brady teaches using a machine learning system to monitor data associated with interactions between the autonomous vehicle and objects, but does not specify the machine learning system is a neural network. 
Ferguson ‘868 generally also teaches an autonomous system for loading and unloading autonomous vehicles used for transportation of goods (see Abstract). Ferguson ‘868 teaches a processor 125 of the autonomous vehicle uses machine learning and/or neural network technology to process image information to identify detected objects (see [0136]). 
. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Ferguson et al. (United States Patent Application Publication No. US 2019/0114564 A1) [hereinafter “Ferguson ‘564”] and Evans, JR. (United States Patent Application Publication No. US 2019/0087778 A1) [hereinafter “Evans”]. 

Regarding claim 35, Brady does not expressly teach the plurality of system collects comprises at least one beacon sensing at least one obstacle, the at least one beacon enabling communication among the plurality of system collectors. 
Ferguson ‘564 also generally teaches a system for generating logistical route plans using historical, real time, and predicted data for the transportation of goods using a fleet of delivery transporters (see Abstract). Ferguson ‘564 teaches the system includes a plurality of data collectors 140 and sensors 120 in the environment that serve to sense obstacles and other data and to communicate the determined information amongst other members of the system (see at least [0024]-[0035] and Figure 1). Ferguson ‘564 teaches the system enables the continuous optimizing of routes and route plans based on predicted and real-time data, thereby increasing delivery efficiency and maximizing the use of delivery resources (see at least [0020]). 


The combination of Brady and Ferguson ‘564 further does not expressly teach the at least one beacon protecting data exchanged between the at least one beacon and the plurality of system collectors from tampering. 
Evans also generally teaches a system for delivering goods from a first location to a second location (see Abstract). Evans teaches that information exchanged across the network between members of the system is encrypted, thereby the information is secure and “tamper-proof” (see at least [0039]).
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system taught by the combination of Brady and Ferguson ‘564 so as to protect the data exchanged between the at least one beacon and the plurality of system collectors from tampering via encryption, in view of Evans, as Evans teaches doing so in a system for delivery goods enables the communicated information to advantageously by tamper-proof (see [0039] of Evans). 

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Aggarwal et al. (United States Patent No. US 10628790 B1) [hereinafter “Aggarwal”]. 

Regarding claim 45, Brady does not expressly teach continuously updating the route map with fiducial data. 

Brady teaches that the automated system and method for the transportation of goods from one location to another can be used in any number of environments, including within a fulfillment center 135 (see Col. 3, line 62 to Col. 4, line 13). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Brady so as to include fiducial markers in certain indoor environments and use the autonomous vehicles 150 with camera 262-I to scan the fiducial markers, localize the vehicle based on the location data determined from the fiducial markers, and continuously update the route map with the fiducial data, in view of Aggarwal, as Aggarwal teaches doing so facilitates accurate navigation of unmanned drive units (see Col. 20, lines 23-27). 

Regarding claim 46, the combination of Brady and Aggarwal further teaches localizing the at least one member based as least on the fiducial data (see Col. 2, lines 22-40 and Col. 19, line 14 to Col. 20, line 27 of Aggarwal). 

Regarding claim 47, the combination of Brady and Aggarwal further teaches the fiducial data comprises fiducial marker locations (see Col. 2, lines 22-40 and Col. 19, line 14 to Col. 20, line 27 of Aggarwal). 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Schubert et al. (United States Patent Application Publication No. US 2019/0041219 A1) [hereinafter “Schubert”]. 

Regarding claim 51, Brady does not expressly teach the at least one road obstacle comprises a stair. 
Schubert also generally teaches systems and methods for transporting goods using an autonomous vehicle (see Abstract and [0001]-[0006]). Schubert teaches that when the autonomous vehicle detects the presence of stairs in the navigation path, the computing system updates the navigation path to avoid the stairs as the vehicle may not be capable of climbing stairs (see [0106]-[0107]). 
As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the invention taught by Brady such that when the autonomous vehicle detects the presence of stairs in the navigation path, the navigation path is updated to avoid the stairs, in view of Schubert, as Schubert teaches doing so allows the autonomous vehicle to still complete its assigned task when it is unable to climb stairs, thereby allowing the autonomous vehicle to navigate around the detected obstacle.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Williams et al. (US 2007/0198175 A1) generally teaches:
Systems and methods for creating route for powered industrial vehicles are provided. In one embodiment, the system includes a route generation module configured to determine route data based on facility layout data and historical usage data. The system also includes a PIV equipped with various sensors and a user interface module configured to allow selective access to the operative components of the PIV.

Mishra et al. (US 10203211 B1) generally teaches:
Route images that have been acquired along delivery routes may be automatically analyzed for visual saliency (e.g., based on image motion, image content, sensor information, carrier actions, etc.) and stored along with related route information as part of a visual route book data set. The route images may be acquired by carriers utilizing mobile recording devices (e.g., mobile phones, wearable cameras, vehicle mounted cameras, etc.) while travelling along delivery routes for delivering items. For assisting a carrier in navigating along a delivery route, route images and related route information, such as visual cues associated with salient objects or features, may be selected from the visual route book data set and presented to the carrier (e.g., as part of a visual route summary and/or as based on a current location of the carrier).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669